Citation Nr: 0001437	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a claim seeking waiver of overpayment of improved 
disability pension benefits in the amount of $9,160 was 
timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from October 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 decision of the Committee on 
Waivers and Compromises (the Committee) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  An overpayment of improved disability pension benefits in 
the amount of $9,160 was created in January 1996.

2.  VA's Debt Management Center sent a letter to the 
appellant on February 9, 1996, informing him of the 
overpayment in question and his rights with respect to 
requesting a waiver of the resulting debt.

3.  The appellant filed a request for waiver of the 
overpayment in June 1997, in excess of 180 days after notice 
of his indebtedness was sent to his last known address of 
record.


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of improved disability pension benefits in 
the amount of $9,160.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

An overpayment of improved disability pension benefits in the 
amount of $9,160 was created in January 1996; of record is an 
award action letter dated January 26, 1996, which indicated 
that an overpayment might result based on the appellant's 
reported income between February 1992 and January 1996.  The 
record on appeal reflects that VA's Debt Management Center 
(DMC) sent a letter to the appellant on February 9, 1996, 
which informed him of the overpayment in question and his 
rights with respect to requesting a waiver of the resulting 
debt.  Although a copy of the actual notice letter is not of 
record, as the appellant does not contend that a mistake was 
made by either VA or postal authorities in the mailing of 
this notice letter to his last known address of record at the 
time the letter was sent, it is presumed that he received the 
standard first debt notice/waiver rights letter via the 
authorized VA Form 20-8900.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).  
This finding is bolstered by the DMC's VA Form 4-661 dated 
July 8, 1997, which indicated that the first debt notice 
letter was sent on February 9, 1996.  This finding is further 
bolstered by the appellant's express acknowledgment that he 
received the notice of debt letter of February 9, 1996.  See 
VA Form 9, dated April 18, 1998 ("I received the first 
letter of debt on February 9, 1996.").

Thereafter, the appellant filed a request for waiver of the 
overpayment in June 1997 which was denied by decision of the 
Committee in July 1997 on the basis that his request was not 
timely filed pursuant to 38 C.F.R. § 1.963(b)(2).  This 
request was clearly made in excess of 180 days after notice 
to the appellant of the existence of his indebtedness.  
Hence, he failed to file a timely request for waiver as 
authorized by law and applicable VA regulations.

The appellant has not contended there were any circumstances 
beyond his control which caused a delay in his receipt of the 
notification of the indebtedness.  Rather, on appeal, he 
alleges that shortly after receiving the January and February 
1996 award action/debt notice-waiver rights letters he went 
to the RO and spoke to a VA employee, who he identified as a 
veterans benefits counselor named Mr. Lopez, at which time he 
was apparently led to believe that the matter would be taken 
care of in due course because he was entitled to pension 
benefits.  Thereafter, it appears that the appellant wrote a 
veterans service representative a number of letters in July 
and August 1996 concerning the indebtedness.  The August 1996 
letter included his statement that he disputed the debt and 
that was "why I requested a waiver."  Notwithstanding, the 
DMC certified that this letter was not received at their 
facility in St. Paul, Minnesota, until July 1997.

Further, there is no evidence that the letter or any other 
correspondence which could be construed as a request for 
waiver was received by the RO until his formal request for 
waiver was received in June 1997.  The appellant's 
submissions of financial status and income verification 
reports in March and October 1996 and his March 1997 request 
for a review of his records also reflect no intent to request 
a waiver of the debt as well.

Moreover, regarding the appellant's conversations at the RO 
with the aforementioned Mr. Lopez, the U. S. Court of Appeals 
for Veterans Claims (the Court) has held that "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits," McTighe v. Brown, 
7 Vet. App. 29, 30 (1994), and thus, the appellant's claim as 
to what this individual allegedly told him concerning the 
overpayment in question cannot provide a basis to find his 
wavier claim timely filed.

Hence, because there is no evidence that the notification to 
the appellant of this indebtedness was not sent to his last 
known mailing address of record or received at such address 
beyond the time customarily required for mailing a response, 
the Board concludes that his claim requesting waiver of 
recovery of the overpayment at issue was not timely filed.  
The Court has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded).

Moreover, in Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court noted that where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
February 1996 notice letter was not properly mailed to him, 
or that there were any "other circumstances" beyond his 
control that caused a delay in receipt of the notification of 
indebtedness, no relevant exceptions to the controlling legal 
criteria have been provided or are applicable in this case 
and therefore, the Board has no authority to disregard the 
Congressionally mandated limitations pertaining to timeliness 
standards for waiver requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of improved disability pension 
benefits in the amount of $9,160 was not timely filed, his 
claim must be denied.



ORDER

The appellant's request for waiver of overpayment of improved 
disability pension benefits in the amount of $9,160 was not 
timely filed and therefore, the benefits sought on appeal are 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

